Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9696359 patent (hereafter ‘359) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment
This non-final action is in response to broadening reissue application that includes an amendment/remarks, filed 1/21/2021, that cancels claims 1-22 and adds new claims 23-34.  New claims 23-34 are pending.  
Application Data Sheet
The application data sheet (ADS) filed on Jan. 21, 2021 is objected to because the domestic benefit information does not properly identify the related applications as both a continuation of their parent U.S. Application and as a reissue application of the ‘359 patent, where although the noted ADS identifies instant application as both a CON of 16/503240 and is a reissue application, and that reissue application 16/503240 is a reissue of 6969359 (application no. 14/588079), but the ADS identifies this reissue application is a reissue of 16/503240 rather than as a reissue of 14/588079, Pat. No. 6969359.  

    PNG
    media_image1.png
    452
    921
    media_image1.png
    Greyscale

This domestic information on the aforementioned ADS conflicts with co-filed reissue application declaration  that declares this reissue application is a reissue of Patent 9696359 (e.g., application 14/588079).  
	
    PNG
    media_image2.png
    533
    838
    media_image2.png
    Greyscale

See the Reissue Application Filing Guide at https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.   
 

Reissue Applications
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

Although, the preliminary amendment filed with this application on Jan. 21, 2021 amended the specification to indicate this is a reissue application; however, it fails to identify related applications so this application must be amended to contain in the first paragraph of the specification a notice also stating more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/503240 that presently is not identified as co-pending reissue of same ‘652 patent with its respective filing date and relationship.  The amendment to specification, received Jan. 21, 2021, regards a benefit claim of priority that lacks notice required by 37 CFR 1.177.  A statement of a priority is a separate requirement from a notice of related reissue application(s).  

Reissue Application Declaration
The reissue declaration filed Jan. 21, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The reissue application declaration by assignee filed with this application is defective because it fails to identify at least one error which is relied upon to support this broadening reissue application for at least one claim.  The applicant is reminded of requirement to declare at least one error such as for at least one pending claim for patent to be wholly or partially inoperative or invalid as basis for this reissue application but they have declared error is -  
Applicant seeks to broaden claim 10, as claim 10 includes the unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage.  

Although the declaration herein declares claim 10 includes unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage”, it fails to state/declare how this reissue application corrects this deficiency and to clearly state the noted limitations renders the ‘359 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Essentially, it fails to link correction of noted limitations being inoperative or invalid is corrected by a pending claim (e.g., claim 10 is concurrently cancelled) 
Also, in now granted parent reissue Appl. No. 14/503240 applicant amended the claims therein to omit reciting the unnecessary limitations in claim 10 of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage” and that parent reissue application included a co-filed declaration (i.e., 2/20/2020) that declares this same error identically.  So, the error cited above on declaration herein is the same error stated in declaration in 14/503240 (e.g., “Applicant seeks to broaden claim 10, as claim 70 includes the unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage”).  Thus, a review of the declared error herein is already corrected or being corrected same way in a related or co-pending reissue applications of same underlying patent (i.e., 6969359) in above noted parent reissue application.  Therefore, it is unclear what error is relied on herein for underlying ‘359 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue, such as in 16/503240.  
Thus, for above reasons, the declaration is defective for lacking declaring an error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not addressed in same manner in related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 23-34 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  aside from the issue raised above, a circuit comprising a phase frequency detector, a 1st and 2nd charge pump (CP), a voltage controlled oscillator, a frequency divider, an analog-to-digital converter (ADC) having an input and an output, the input coupled to the output of the second CP as now recited in new claims 23-34 appears patentable over Brown (US 2006/0214737) or Wilson (95942949), both cited in PCT/2015/08316, written opinion report, dated 28 April 2016.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A. SAGER whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAGER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992